DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of elect Invention II in the reply filed on 8/22/2022 is acknowledged.
	Claims 9 -12, 21- 28 are pending for considerations. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 – 12, 21 – 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “a translucent layer forming an external surface of the lower portion; 
a sensing element positioned within the electronic device and configured to detect input along a second input region defined along the external surface; and 
a light source having an array of selectively operable light elements
in a first mode, the light source is configured to reveal a first illuminated symbol at the second input region; and 
in a second mode, the light source is configured to reveal a second illuminated symbol at the second input region
Applicant pointed out support on [0017], [0070], [0080],  [0100],  [0111], [0136],  [0173], [0175] and Figs 10A – 10D, 
Examiner review these paragraphs, the closest disclosure is [0017]. 
[0017] discloses “In this regard, a third aspect of the present disclosure includes an electronic device. The electronic device includes a translucent layer forming an external surface of an electronic device. The electronic device further includes a sensing element positioned within the electronic device and configured to detect input along an input region defined along the external surface. The electronic device further includes an opaque masking layer positioned below the translucent layer and defining an array of microperforations. The electronic device further includes a light source having an array of selectively operable light elements configured to illuminate the array-4- 4881-0803-6107\1 P32824USC2 of microperforations. The array of microperforations are visually imperceptible when not illuminated. In a first mode, the light source may be configured to reveal a first illuminated symbol formed by the array of microperforations. In a second mode, the light source may be configured to reveal a second illuminated symbol formed by the array of microperforations”.

[0017] discloses “In a first mode, the light source may be configured to reveal a first illuminated symbol formed  by the array of microperforations. In a second mode, the light source may be configured to reveal a second illuminated symbol formed by the array of microperforations”.
Claim 9 recites “a light source having an array of selectively operable light elements
in a first mode, the light source is configured to reveal a first illuminated symbol at the second input region; and 
in a second mode, the light source is configured to reveal a second illuminated symbol at the second input region.“
Amended claim 9 is different from specification disclosure. 
Therefore, claim 9 raises new matter issue. 
Claims 10 – 12, 21 – 28 have same issue because of claim dependency. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 10, 12, 21 – 25, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 10,276,326 B1, Assignee: Apple, Filed: 12/22/2015) in view of Ng et al. (U.S. Patent Publication 20120206392 A1).


    PNG
    media_image1.png
    362
    393
    media_image1.png
    Greyscale

Regarding claim 9, Wang discloses “An electronic device, comprising: 
an upper portion comprising a display; (c3:11-32, “Light-emitting diode illumination systems may be incorporated into electronic devices such as cellular telephones, tablet computers, wrist-watch devices, laptop computers) 
a lower portion comprising a first input region; (c3:11-32, “Light-emitting diode illumination systems may be incorporated into electronic devices such as cellular telephones, tablet computers, wrist-watch devices, laptop computers) 
a translucent layer (c5:1-19, translucent coatings, c6:7-50, ) forming an external surface of the lower portion; 
a sensing element (c4:26-59, sensors such as touch sensors, capacitive proximity sensors, light-based proximity sensors) positioned within the electronic device and configured to detect input along a second input region defined along the external surface; and 
a light source having an array of selectively operable light elements, (c6:4-37, “A light source such as light source 40 may be formed in the interior of item 10. Light source 40 may be formed from one or more light-emitting diodes (e.g., organic light-emitting diodes, light-emitting diode dies formed from crystalline semiconductor, quantum dot light-emitting diodes, light-emitting diodes with phosphors, etc.) or may be formed from other light-emitting structures. With one illustrative configuration, which may sometimes be described herein as an example, light sources for item 10 such as light source 40 may be formed from micro-light-emitting diodes (e.g., small crystalline light-emitting diodes having dimensions of 100 microns or less, 200 microns or less, 20-200 microns, more than 10 microns, less than 500 microns, or other suitable size). Other types of light-emitting device (e.g., lasers, electroluminescent panels, etc.) may be used in providing illumination for item 10 if desired. The use of micro-light-emitting diodes for forming light source(s) 40 is merely illustrative. Light sources for item 10 may generate light at visible wavelengths, infrared wavelengths, and/or ultraviolet wavelengths (see, e.g., light 42 of FIG. 3). If desired, luminescent material (e.g., phosphors formed from phosphorescent materials, fluorescent dyes, a polymer or other material containing quantum dots, etc.) may be used in converting light to desired wavelengths.”
wherein: in a first mode, the light source is configured to reveal a first illuminated symbol at the second input region; (Fig. 4, c7:1 – 47, “Key 50 may also have an illuminated region such as region 44B. Region 44B may form a symbol or other pattern. For example, illuminated region 44B may form a label for key 50 (e.g., region 44B may be patterned to form an alphanumeric character such as the letter "A" or other symbol associated with the operation of the key).”) and 
Wang does not disclose “in a second mode, the light source is configured to reveal a second illuminated symbol at the second input region”
Ng discloses “in a second mode, the light source is configured to reveal a second illuminated symbol at the second input region”. ([0161] ‘different areas of the touch pad may be illuminated with different illumination profiles at the same time. By way of example, the touch pad may be segmented into illuminated quadrants that correspond to button functionality of the touch pad such as menu, play/pause“. Claim does not define what is “symbol”. Button, menu can be symbol. [0150] – [0154] [0163])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate illuminated button by Ng into device of Wang.  The suggestion/motivation would have been to provide user’s convenience. (Ng: [0161])
Regarding claim 10, Wang and Ng disclose “wherein a graphical output of the display is modified:
in a first manner in response to the input within the second input region when the first illuminable symbol is illuminated; (Wang Fig. 4, c7:1 – 47) and
in a second manner in response to the input within the second input region when the second illuminable symbol is illuminated. (Wang Fig. 4, c7:1 – 47)
Regarding claim 12, Wang and Ng disclose wherein the sensing element is further configured to produce a tactile output along the second input region in response to the detected input. (Wang c4:26-59)
Regarding claim 21, Wang and Ng disclose wherein, in the first mode, the second illuminated symbol is concealed. (Ng [0161] [0150] – [0154] [0163])
Regarding claim 22, Wang and Ng disclose wherein the upper portion is coupled to the lower portion by a hinge. (Wang c3:11-32)
Regarding claim 23, Wang and Ng disclose wherein the first input region comprises a keyboard positioned in the lower portion. (Wang c3:11-32)
Regarding claim 24, Wang and Ng disclose wherein the external surface is substantially free of visual indications of the second input region. (Wang c3:11-32)
Regarding claim 25, Wang and Ng disclose wherein the first illuminated symbol is invisible to the unaided human eye. (Wang Fig. 4, c7:1 – 47)
Regarding claim 27, Wang and Ng disclose wherein the translucent layer comprises an opaque masking layer. (Wang c4:34-59)
Regarding claim 28, Wang and Ng disclose wherein the second input region has a substantially uniform appearance with a surrounding region of the lower portion. (Wang c3:11-32, c7:1 – 47)
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Patent 10,276,326 B1, Assignee: Apple, Filed: 12/22/2015) in view of Ng et al. (U.S. Patent Publication 20120206392 A1) in view of Lin et al. (U.S. Patent Publication 20110080348 A1).
Regarding claim 26,  Wang and Ng do not disclose wherein the translucent layer comprises a metal material including an array of microperforations.
Lin discloses “wherein the translucent layer comprises a metal material including an array of microperforations. ([0020] – [0025])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate microperforation by Lin into device of Wang and Ng.  The suggestion/motivation would have been to provide user’s convenience. (Lin: [0020])

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20110038114 A1 discloses microperforation on [0084].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693